Filed 2/22/22 P. v. Doung CA2/4
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115(a).



 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                         DIVISION FOUR



   THE PEOPLE,                                                  B313766

          Plaintiff and Respondent,                             Los Angeles County
                                                                Super. Ct. No. BA230370
          v.

   MAN COOC DOUNG,

          Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
 Angeles County, David V. Herriford, Judge. Dismissed.
      Richard B. Lennon and Cheryl Lutz under appointment by
 the Court of Appeal, for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
       In August 2002, defendant and appellant Man Cooc Doung
was convicted of second-degree murder. (Pen. Code, § 187, subd.
(a).) In May 2003, the trial court sentenced Doung to a term of 15
years to life, and imposed a restitution fine of $10,000 under
Penal Code section 1202.4, subdivision (b). In 2009 and 2010, the
trial court denied Doung’s requests to modify the amount of
restitution imposed. On June 9, 2021, Doung again filed a motion
to modify his sentence, arguing the trial court improperly failed
to consider that he had no ability to pay the restitution fine. The
trial court denied the motion on several grounds, including:
Doung failed to object to the fine at trial or in his original appeal;
he had not challenged the fine in a timely manner; he had not
established he could not pay the fine; and the court had no
jurisdiction to modify the fine. Doung timely appealed.
       Appellate counsel filed a brief identifying no issues and
requesting that this court follow the procedures set forth in
People v. Serrano (2012) 211 Cal.App.4th 496. The court notified
Doung he had 30 days to file a supplemental brief. Doung did not
file a supplemental brief. This court has no independent duty to
review the record for reasonably arguable issues. (People v. Cole
(2020) 52 Cal.App.5th 1023, 1039-1040, review granted Oct. 14,
2020, S264278.) We therefore dismiss Doung’s appeal as
abandoned. (Ibid.)




                                  2
                      DISPOSITION

     The appeal is dismissed.

NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                    CURREY, J.



We concur:




MANELLA, P.J.




COLLINS, J.




                                3